department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc ita postf-162829-01 uilc internal_revenue_service national_office legal advice memorandum for associate area_counsel strategic litigation ctm cc lm ctm slpor from associate chief_counsel income_tax accounting cc ita subject ownership of leased assets this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer subsidiary a subsidiary b foreign_country x facility assets operator finance finance postf-162829-01 consortium entity phase 1a assets phase 1b assets public institution sale leaseback moa obligations cancellation lease appraiser sublease installments tax_year tax_year tax_year tax_year postf-162829-01 a b c d e f g h i j date a date b date c date d date e date f date g date h date i date j date k date l postf-162829-01 a b c d e f h i j k l m n o p q r s t term a years term b years term c years postf-162829-01 issue sec_1 viewing the substance of the transaction as that of a conditional sale rather than a lease is the conditional purchaser operator or finance conclusion in our view your office has developed the facts sufficiently so that we can agree with your approach to determining which party is the owner of the facility assets in this case the expert economist involved in this case has determined that operator has an economic compulsion to exercise its lease assignment option under the documents to acquire the facility assets thus supporting your conclusion that operator should be considered the conditional purchaser of such assets to the extent the documents and the facts ultimately support this conclusion we support the determination that operator is the owner of the facility assets facts the taxpayer together with its subsidiaries is a diversified international company with many operations in date a taxpayer sought to expand its overseas operations after obtaining some concessions by the government of foreign_country x taxpayer chose a location in foreign_country x for new facilities assets the parties set forth the blueprint for facilities assets including the legal obligations and development plan in a master agreement that was signed on date b by the foreign_country x government various other public parties in foreign_country x and taxpayer taxpayer assigned all of its rights and obligations under the master agreement to subsidiary a one of its wholly owned subsidiaries as contemplated by the master agreement two special purpose entities were created operator and finance operator was intended to be the developer and operator of facility assets while finance was intended to be the nominal titleholder of the facility assets and the source of funds for financing the construction of the facility assets operator is a foreign_country x entity similar to a publicly held limited_partnership in date c operator held a public offering of its equity_interest with the understanding as expressed in the master agreement that more than percent of the incoming submission also requests advice concerning the relevant standard of evidence for this case and the proper characterization of the transaction in issue here however because there is no dispute between the service and the taxpayer concerning these two issues neither will be addressed in this chief_counsel_advice postf-162829-01 the equity_interest in operator would be owned by residents of foreign_country x and neighboring countries the initial_public_offering ipo raised fc2 a of which fc b was used to reimburse taxpayer for project development costs and fc c was loaned to finance after the public offering the taxpayer through subsidiary b a wholly owned subsidiary held an e equity ownership_interest in operator some months after date i ie after the restructuring and sublease transactions described below taxpayer through subsidiary b reduced its equity ownership_interest in operator to a through certain other transactions finance is a foreign_country x general_partnership owned b percent by a consortium and c by entity a foreign_country x entity wholly owned by another foreign_country x entity which in turn is wholly owned by the taxpayer pursuant to the master agreement the development of facility assets was structured in two phases with the first_phase divided into phase sec_1a and sec_1b phase 1a included the construction of the phase 1a assets phase 1b included the construction of the phase 1b assets to finance phase 1a finance originally had obtained loans collectively the loans from four sources the independent consortium public institution which is a foreign_country x public institution the board_of which includes several members of the legislature of foreign_country x certain partners and operator as follows consortium public institution partner advances operator loans total fc d fc e maximum fc f fc c fc h finance 1's partners made the partner advances at below market interest rates in exchange for foreign_country x tax benefits to provide finance 1's partners with foreign_country x tax benefits the parties structured the transaction to vest legal_title to the facility assets in finance because under foreign_country x’s tax law the holder of legal_title not the beneficial_owner is the party entitled to take deductions for interest and depreciation operator as developer constructed facility assets and sold them to finance under the terms of a sale agreement executed by operator and finance in all monetary amounts are expressed in the currency of foreign_country x as fc for foreign_country rather than in united_states dollars postf-162829-01 date c the sale allowed operator to sell the facility assets to finance in anticipation of their completion as operator completed construction it transferred legal_title to finance to enable operator to operate facility assets finance leased the facility assets back to operator under leaseback the foreign_country x equivalent of a tax-advantaged leveraged_lease the leaseback had a term beginning in date d and ending on the earlier of date g or the date on which all outstanding loans are repaid under the leaseback operator was required to make monthly rental payments equal to the principal and interest due on the loans debt service payments and to pay for insurance repairs maintenance improvements and taxes in addition after term a years and continuing thereafter operator had an option to purchase the facility assets for a purchase_price equal to the then outstanding balance on the loans plus certain costs and a nominal amount equal to fc i consequently operator’s option entitled it to acquire the facility assets merely by repaying the outstanding debt and making a nominal additional payment during the early years of its existence operation of facility assets did not achieve the level of revenues previously anticipated the reasons for this ranged from the growing recession to increasing interest rates on the variable rate debt to certain misconceptions consequently operator could not meet its objective to sell certain assets and properties at profits substantial enough to pay down the debt to salvage facility assets the taxpayer and the creditors entered into a moa dated date h which defined the terms of a financial restructuring the financial restructuring had two primary components reduce costs and increase in capital achieved in part as follows first the creditors agreed to reduce the burden of the loans by deferring the principal on the loans for a 3-year period and forgiving interest having a net present_value of fc j at the same time the taxpayer reduced certain fees it was entitled to receive with respect to the facility assets second under the moa the taxpayer and operator agreed to raise additional capital through a public offering of rights to purchase additional shares in operator the rights offering the creditors agreed to underwrite d and the taxpayer agreed to purchase through subsidiary b e of the rights offering the rights offering raised fc k fc l of which operator loaned to finance for the purpose of repaying a portion of the principal_amount of the loans third the moa provided that the taxpayer agreed to purchase fc m in obligations issued by operator subsidiary b taxpayer's wholly owned subsidiary bought obligations in addition the taxpayer agreed to purchase from and lease back to operator certain facility assets then under construction for fc n the taxpayer also agreed to prepay to finance a portion of operator’s rent to accomplish postf-162829-01 these objectives the taxpayer created finance a foreign_country x general_partnership owned by two wholly owned subsidiaries of the taxpayer in essence the taxpayer contributed fc t to its two wholly owned subsidiaries which in turn loaned fc t to finance at an interest rate of f for term c years of these funds fc n was used by finance to purchase certain facility assets under construction from operator and fc p was used to prepay to finance rent on its lease of the completed facility assets back to operator finance then leased facility assets under construction to operator for a term of term b years with an annual lease payment of fc o at the end of term b years which occurs in date f operator has an option to purchase these assets for fc n payable in installments at an interest rate of i per annum operator may exercise this option only if it exercises an option described below to acquire finance 2's leasehold interest in the completed facility assets finally the taxpayer operator and the creditors agreed to cooperate in the implementation of one or more transactions that would optimize the impact of the restructuring on the taxpayer from a tax and accounting perspective thereafter the taxpayer negotiated additional changes in order to optimize the restructuring the taxpayer proposed a new leasing structure that would replace the original leaseback the new leasing structure required the termination of the original leaseback which included operator’s purchase options between finance and operator although the leaseback on its face did not provide for such termination operator and finance entered into a termination which cancelled the original leaseback and according to the language of that agreement for u s tax purposes results in finance recovering all the benefits and burdens related to ownership of the installations see termination contemporaneous with the termination of the original leaseback finance leased the facility assets to finance under lease finance in turn entered into a sublease of the facility assets to operator under sublease this structure is explained as follows under the lease dated date i finance leased the facility assets to finance on a net_lease basis for the period beginning on date i and ending on date g or the date on which all outstanding loans are repaid if earlier finance can terminate the lease at any time after date k and before date g however by paying the outstanding balance of the loans certain costs and a nominal amount postf-162829-01 equal to fc i the lease requires finance to make monthly rental payments that are equivalent to the debt service payments under the exceptional circumstances provision however finance may defer rent to the extent that the debt service payment exceeds its available cash if operator does not exercise its option described below to purchase finance 2's leasehold interest in the facility assets finance must pay the deferred rent by date j under the terms of this lease finance can satisfy this obligation by assigning an equal amount of outstanding rents that may be owed to it by operator as stated above finance made a prepayment of rent of fc p that was and will be applied to reduce the rent on the completed facility assets at an annual amortization of fc q over term b years finance has three options under the lease subject_to the operator’s option described below first finance may terminate the lease on date j but only if it pays finance an indemnity equal to g of the outstanding balance on the loans in the event that finance terminates the lease finance will grant finance the authority to sell or lease the facility assets finance must not offer the facility assets for a price that is less than percent of the outstanding balance on the loans to the extent that the proceeds from the sale exceed the remaining balance finance may retain the excess as its commission second pursuant to the lease the finance may purchase the facility assets at any time starting after date j for an amount equal to the outstanding balance of the loans certain costs plus a nominal amount equal to fc i the outstanding balance of the loans was expected to approximate fc r appraiser estimated the fair_market_value of the facility assets as of date f to fall within a range of to percent above fc r third lease permits finance to continue the lease through its full term and purchase the facility assets for a nominal amount equal to fc i plus certain costs in addition finance and operator entered into sublease dated date i pursuant to which finance leased the facility assets to operator on a net_lease basis for an irrevocable term of term b years sublease does not contain any renewal provisions operator is required to pay finance a monthly rental payment equal to the rental payment under the lease plus i operator may defer rent to the extent that the debt service payment exceeds its available cash if in its response the taxpayer acknowledges that the fc i amount required to be paid_by finance upon the exercise of the above options is a nominal amount in relation to the estimated fair_market_value of the facilities assets subject_to lease postf-162829-01 operator does not exercise its option to purchase finance 2's leasehold interest as described below operator must pay the deferred rent on date j under the terms of the sublease operator has the option to acquire finance 2's leasehold interest under the lease for fc s on date l lease assignment option operator’s lease assignment option to purchase finance 2's leasehold interest has priority over finance 2's options to terminate the lease or to purchase the facility assets itself consequently if operator chooses to exercise its lease assignment option on date l operator will step into the shoes of finance under the lease that is operator will be obligated to make the monthly rental payments equivalent to the debt service payments and will have the option to purchase the facility assets in date f for the fixed price of approximately fc r or any time thereafter for an amount equal to the outstanding balance on the loans certain costs plus a nominal amount equal to fc i neither finance nor operator has been engaged in business in the united_states at any time therefore they have never been required to and have not filed united_states income_tax returns the taxpayer reported on forms information returns of u s persons with respect to certain foreign_corporations that for tax_year and tax_year finance and operator were controlled_foreign_corporations in doing so the taxpayer was required to provide an income statement for each entity the taxpayer reported depreciation not deducted elsewhere with respect to the facility assets on operator's form_5471 form_5471 contains schedule c income statement requiring the taxpayer to report all information in accordance with united_states generally_accepted_accounting_principles gaap this would indicate that the taxpayer treated operator as the owner of the facility assets for united_states tax purposes but because operator did not have any subpart_f_income the taxpayer did not claim indirectly through operator any depreciation with respect to the facility assets for u s tax purposes the two wholly owned subsidiaries of the taxpayer which are partners in finance file consolidated income_tax returns with the taxpayer on their tax_year and tax_year consolidated income_tax returns the taxpayer and its subsidiaries claimed large deductions for depreciation and original_issue_discount oid as distributive shares of finance 2's income loss the taxpayer argues that the lease is not a lease but rather a conditional sale of the facility assets and consequently finance is the owner of the facility assets and is thus entitled to deductions for both depreciation and oid again we note that the taxpayer acknowledges that the fc i amount required to be paid_by operator upon exercise of its option is a nominal amount in relation to the estimated fair_market_value of the facilities assets subject_to the sublease postf-162829-01 operator files a form 20-f annual report with the securities exchange commission in a footnote to this report for tax_year operator describes how it adjusted its financial statements to reflect united_states gaap as follows lease and interest adjustments a majority of the group's assets including the facility assets and phase assets are leased under various arrangements under foreign_country x gaap the group has not capitalized these leases and is accounting for them as operating leases under u s gaap the underlying assets and liabilities and related depreciation and interest_expense are reflected in the group's financial statements borrowings as described in note the group has not capitalized the leases of the facility assets and the phase assets but has accounted for them as operating leases under u s gaap the leases would be capitalized financial_accounting standard describes when a lease will be capitalized for u s gaap purposes law and analysis in this case taxpayer’s position is that for federal income taxes the lease should be recharacterized as a conditional sale taxpayer contends that finance is the conditional purchaser of the facility assets from finance and thus their tax owner this position enables the taxpayer to claim depreciation and interest deductions concerning certain facility assets following the restructuring the taxpayer supports its characterization by arguing that under the terms of the lease finance has the opportunity for profit should the value of the facility assets appreciate above the cost of exercising any of its options to acquire the facility assets during the term of the lease finance has a substantial risk of loss down to h of the value facility assets should its value decline by g and finance has the use of the facility assets for their full useful_life since the term of the lease ends on date g which exceeds the estimated_useful_life of the facility postf-162829-01 assets according to appraiser unless of course finance exercises one of its options to acquire facility assets prior to date g under the authorities it is clear that the opportunity for profit from the appreciation in the value of property the risk of economic loss from a decline in the value of the property and the use of the property for its full useful_life are very significant benefits_and_burdens_of_ownership see 308_us_252 909_f2d_1360 9th cir 89_tc_1229 87_tc_1471 77_tc_1221 pacific gamble robinson v commissioner t c memo rochester development corp v commissioner tcmemo_1977_307 revrul_55_541 1955_2_cb_19 consequently where a lessee holds all three under the terms of a lease courts and the service will find that the user of the property holds sufficient burdens and benefits of ownership to be treated as the tax owner of the property accordingly in many cases transactions cast in the form of a lease have been recharacterized as a conditional sale for federal_income_tax purposes see swift 692_f2d_651 9th cir rev’g 76_tc_547 revrul_55_540 1955_2_cb_39 revrul_55_541 1955_2_cb_19 revrul_55_542 1955_2_cb_59 and revrul_57_371 1957_2_cb_214 it is important to note that the partners of finance originally agreed to make below market rate loans in exchange for foreign_country x tax benefits ie depreciation on the facility assets since foreign_country x’s tax law unlike united_states tax law is form driven the holder of mere title to assets is the one entitled to claim depreciation under foreign_country x law in order to preserve these tax benefits for the partners of finance it was essential that the date e restructuring not disturb finance 1's title to those assets consequently upon implementing the date e restructuring there was no change in who held title to the leased assets both before and after that date finance held title to the facility assets since finance only holds title to the facility assets neither the taxpayer nor your office takes the position that finance is the owner that is the holder of the burdens and benefits of ownership under the above precedent of facility assets for united_states income_tax purposes instead it is likely that the lease here will be viewed as a conditional sale assuming the lease is viewed as a conditional sale what remains at issue in this case is whether finance or operator is the tax owner of the facility assets for united_states tax purposes the taxpayer’s view is that the former is the tax owner your office’s view is that the latter is the tax owner for the below reasons our office believes that the facts have been sufficiently developed to support the postf-162829-01 view of your office that operator should be considered the tax owner of the facility assets initially we note that assuming that the lease is continued after term b years the lease grants either finance or operator if it exercises the lease assignment option under the sublease and replaces finance in the lease a purchase option for the facility assets that may be exercised over an extended period of time during this time either finance or operator will be considered the lessee for purposes of the lease this option to acquire the facility assets may be exercised at anytime on or after date f for an amount roughly corresponding to the declining balance of the outstanding debt following the date on which the debt is expected to be fully repaid either finance or operator will have an option to acquire the facility assets for the nominal amount of fc i plus certain other insignificant costs thus barring a virtually unrealistic decline in the value of the facility assets it is essentially a foregone conclusion that either finance or operator will become the titleholder of facility assets upon exercise of the purchase option in the lease the taxpayer’s argument that with respect to the facility assets finance has the opportunity for appreciation the risk of loss and the use of the property for substantially_all of its useful_life has significance only if operator does not exercise its lease assignment option under the sublease the rights and obligations that support treating the lease as a conditional sale to finance are subordinate during the term b years of the lease during these first years of the lease finance unconditionally ceded its rights to use and operate the facility assets to operator pursuant to the sublease the sublease is a net_lease and operator has assumed all costs incident to using and operating the facility assets ie payment of property taxes fees insurance etc during the term b years the lease and sublease specifically provide that operator may make its sublease payments directly to finance thereby satisfying finance 2's rent obligation under lease in date f finance 2's potential obligation under the termination indemnity and its potential rights under the purchase option will not materialize if operator chooses to exercise its lease assignment option if operator exercises its lease assignment option it will succeed to the right to acquire the facility assets under the above terms pursuant to the options in the lease consequently the rights and obligations that warrant treating the lease as a conditional sale will be possessed by operator not finance accordingly the fact that finance 2's options to purchase the facility assets under the lease are essentially subordinate to and dependent upon operator’s lease assignment option under the sublease would indicate that operator’s claim to the burdens and benefits of ownership to the facility assets has priority over that of finance as of the inception of the lease postf-162829-01 in date e it is reasonable to conclude that operator will exercise its lease assignment option by making a payment of fc s to finance and thus it would replace finance as the lessee under the lease this view is supported by the fact that the taxpayer and all other parties to the restructuring realized that operator’s role in this transaction is so crucial that its lease assignment option received primacy over the purchase options held by finance under the lease this would indicate that the taxpayer and the other parties to the restructuring considered it likely that operator would exercise its lease assignment option and replace finance as the lessee had the parties intended for finance and not operator to ultimately own the facility assets then the sublease would not have contained the lease assignment option and the term of the sublease would be closer to or coterminous with the term of the lease in addition we note that operator was originally created by taxpayer primarily to develop and operate facility assets under the lease-sublease restructuring operator uses and operates the facility assets not finance there is no indication that finance is prepared to take over this role in date f moreover sublease does not contain any renewal periods at fair_market_value or otherwise although taxpayer can argue that operator’s role in using and operating the facility assets can continue beyond the expiration of the sublease merely by having the parties negotiate a new sublease this seems disingenuous since parties as sophisticated as the taxpayer and its related entities could have easily included renewal provisions in the sublease if that is what was intended the absence of renewal provisions in the sublease strongly suggests that the taxpayer and the other parties to the restructuring contemplated exercise of the lease assignment option by operator who would then continue its use and operation of the facility assets moreover operator may have limited business purposes or acumen outside of operating facility assets which in conjunction with the other agreements involving taxpayer and related entities appear unique consequently to lose this corporate opportunity by not exercising its lease assignment option leads to the question of just what business would be conducted by operator should it leave the scene on date j although operator would continue to operate the phase 1b assets and other real_property the loss of an integral portion of the facility assets would greatly diminish the earning capacity of operator in that case the public shareholders would certainly lose out on their investment which may result in a violation of foreign_country x’s laws concerning corporate fiduciary responsibility in order to protect its business operator conceivably would be compelled to exercise the lease assignment option and acquire facility assets postf-162829-01 we further note that operator must pay fc sec_5 to finance in order to exercise the lease assignment option taxpayer has argued that this amount when added to fc r the amount of the projected outstanding lease payments is not insubstantial or nominal and thus its payment is not a foregone conclusion consequently taxpayer concludes that sublease is an operating_lease because it is conceivable that it would end in date f without exercise of the lease assignment option however we nevertheless believe that operator is economically compelled to make this payment and thus assume the outstanding lease payments in order to protect its business and corporate opportunity with respect to the public shareholders moreover while this amount appears large it is not substantial when compared to the potential value of the facility assets payment of this amount therefore is not inconsistent with the view that operator has an economic and corporate compulsion to exercise the lease assignment option and ultimately acquire ownership of the facility assets accordingly we are not persuaded that finance can prevail with its claim to own facility assets predicated on rights and obligations that during the term b years are subservient to operator’s lease assignment option and which if exercised would permanently divest finance of the claimed benefits_and_burdens_of_ownership for reasons to be discussed below we think that the lease assignment option will in all likelihood be exercised at the end of term b years your office has provided us with the conclusions of an expert economist’s report which analyzed this transaction in order to determine the likelihood that operator will exercise its lease assignment option and ultimately become the owner of the leased assets this report concludes that operator has an economic compulsion to exercise the lease assignment option and thus its exercise is very likely the following factors support this conclusion first according to this report’s conclusions as of the date of its public offering as well as the date of the lease operator’s market_value of equity substantially exceeded its book_value of equity this difference is attributable in part to the expectation of investors that based on projections of cash_flow discounted back to their present values operator will exercise its lease it is possible that this fc s amount is intended to reimburse taxpayer by virtue of a flow through of such funds from finance a partnership of two entities wholly owned by taxpayer of the fc p in prepaid rent discussed above plus a reasonable rate of return on such amount moreover if the payment is prepaid rent from which operator benefitted through lower rent payments for term b years plus a reasonable rate of return the fc s amount is relatively insubstantial since operator prior to the restructuring was obligated to pay rent that included the prepaid rent postf-162829-01 assignment option and ultimately increase its net_worth by acquiring the facility assets if one considers the lease assignment option to be the equivalent of an option with a strike_price equal to fc s plus the assumption of the outstanding debt of finance and the nominal purchase_price amount of fc i the more the facility assets increase in value above that sum from appreciation or from debt repayment or a combination thereof the greater the value to operator of exercising this option that is the deeper this option is in-the-money thus any equity value in operator is attributable to the facility assets if the phase 1a assets do well then the phase 1b assets and other assets in which operator has a stake will also do well if facility assets do not do well then neither will these other assets consequently operator’s equity value is contingent on the success of the operation of facility assets and thus its failure to exercise the lease assignment option will cause operator to lose any equity value in all of these other assets as well consequently to the extent that the value of the facility assets exceeds finance 1's projected debt outstanding plus fc s operator would be compelled to exercise its lease assignment option in order to obtain the benefit from the difference between these amounts which would increase operator’s net_worth thus any appreciation in the facility assets’ value would accrue to the benefit of operator not finance because operator would exercise its lease assignment option in order to replace finance as lessee of the lease and ultimately acquire the facility assets in the event the value of the facility assets declines and the expert economist examines four such scenarios but remains above liquidation value the creditors of finance eg the independent consortium would most likely wish to avoid foreclosure and liquidation of these assets since operator uses and operates the facility assets both before and after the termination and restructuring the report suggests that it is in the best interests of the creditors to accommodate operator in the case of any payment shortfalls or in the financing of the exercise of the lease assignment option in addition the report points out that if operator does not exercise the lease assignment option it loses the value of certain below-market loans and the partners’ advances that were used to finance the phase 1a assets moreover even if the value of the facility assets declines operator still has an incentive to exercise the lease assignment option because it will obtain the right under the lease to acquire the facility assets at any time during the remaining term of the lease for an amount that declines as the outstanding debt owed to finance is repaid plus the nominal fc i thus the value of this right increases as the amount required to be paid to acquire the facility assets declines assuming the value of the facility assets ultimately appreciates stays level or declines at a slower rate that the repayment of the debt as pointed out by the report once the value of the facility assets declines to a point where certain loans operator made postf-162829-01 are worthless operator is playing entirely with the creditors’ money that is it can acquire the property under the lease merely by assigning certain of its loan receivables to finance and thus part with no additional cash the report also notes that operator was established in part by taxpayer and endowed with certain intangible assets including managerial skill and certain unique expertise in the operation of facility assets as well as certain developmental know-how if operator does not exercise the lease assignment option it would severely affect the operation of the facility assets and could very likely lead to their liquidation consequently it appears in the best interests of all concerned for operator to continue in its role as operator of facility assets after date f by exercising the lease assignment option finally the report provides a convincing argument in support of the position that operator has an economic compulsion to exercise the lease assignment option the report examines four scenarios based upon four different valuations and in each case concludes that operator’s best course of action is to exercise the lease assignment option which would permit it and not finance to acquire the facility assets under the terms and conditions that support the conclusion that lease is actually a conditional sale in our view therefore your office has developed the facts sufficiently with respect to determining which party is the owner of the facility assets in this case the expert economist involved in this case has determined that operator has an economic compulsion to exercise its lease assignment option under the documents to acquire the facility assets thus supporting your conclusion that operator be considered the conditional purchaser of such assets to the extent the documents and the facts ultimately support this conclusion we also support the determination that operator is the owner of the facility assets case development hazards and other considerations finance would be the holder of the burdens and benefits of ownership to the facility assets for instance under the sublease operator is precluded from further subleasing or assigning its interest without the express consent of finance certainly it is arguable that such a restriction is inconsistent with the view that operator is the tax owner of the facility assets sublease also contains an express provision that the parties intend that the sublease be treated as a true lease for united_states tax purposes since courts often characterize a transaction by looking to the intent of the parties as evidenced postf-162829-01 by the transaction documents and surrounding facts and circumstances see eg 24_tc_1124 aff’d 241_f2d_288 9th cir it is likely that representatives of the parties will testify that all concerned consistently intend for the sublease to be treated as an operating_lease the taxpayer makes the further point that exercise by operator of the lease assignment option under the sublease would require it to make a payment to finance of fc s this amount when added to the outstanding lease obligations is not an insubstantial figure in addition a court could reject the conclusions of the report of the service’s expert economist or accept a contrary report that we assume would be produced by the taxpayer’s expert economists for the taxpayer therefore it is certainly possible that a court could adopt the approach that exercise of the lease assignment option held by operator is not a foregone conclusion and instead requires a wait-and-see approach consequently a court could find that sublease is an operating_lease also as noted above operator was originally created by taxpayer as a special purpose corporation and most likely does not have any business_purpose or acumen outside of operating facility assets consequently to lose this corporate opportunity by not exercising its lease assignment option begs the question of just what business would be conducted by operator should it leave the scene on date j postf-162829-01 the taxpayer may take the position that operator was never the owner of the facility assets either before or after the restructuring in date e in addition it may contend that lease is a true operating_lease and thus sublease is also a true operating sublease consequently the benefits_and_burdens_of_ownership always remains with finance finance would therefore be entitled to depreciate the facility assets not finance or operator note that the ninth circuit's reasoning in swift dodge has been followed somewhat inconsistently in later cases compare transamerica corp v united_states cl_ct cl_ct ustc aff'd 902_f2d_1540 fed cir leases of title insurance plants held to be true leases despite economic compulsion on part of lessees to exercise purchase options with transamerica corp v united_states cl_ct ustc leases of airplanes held to be conditional sales due to bargain_purchase option in our view since the taxpayer’s interest in finance amounts to only c it is unlikely to argue that the substance of the lease is a true operating_lease and thus finance is the owner of the facility assets since the taxpayer reported operator as the owner of the assets for federal_income_tax purposes in tax_year and tax_year it is doubtful that the taxpayer would want to argue against its own reporting position to do so would result in either equitable_estoppel or a violation of a duty_of_consistency the taxpayer owes the service in its reporting further if taxpayer was right in reporting that operator was the owner in tax_year and tax_year it must explain how the restructuring affected that ownership so that finance can be considered the owner in tax_year rather than leaving ownership unchanged as follows from the government’s position postf-162829-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views heather maloy associate chief_counsel income_tax accounting by george baker branch chief cc ita
